DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is August 31, 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 28, 2020, March 3, 2021, March 26, 2021, April 2, 2021, and September 16, 2021 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Drawings
The drawings were received on February 28, 2020.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See reference to OMIM 605270; maybe paragraph [0064].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claims 9-12 is a relative term which renders the claim indefinite. The term “pH” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Suggest disclosing the pH to use for virus inactivation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koppaka et al. (US 2012/0189605 A1) and Helwig et al. (Biochem J. 165: 127-134 (1977)).
Koppaka et al.  disclose the manufacture of active highly phosphorylated recombinant human N-acetylgalactosamine-6-sulfatase (GALNS) and the method of purifying then sulfatase enzyme (see [0002]).  In an embodiment, lysosomal sulfatase enzymes are purified using a different three-column process (capture or immobilized metal affinity chromatography (IMAC), e.g., dye-ligand Capto Blue, Zinc Chelating Sepharose FF or Capto Adhere; intermediate chromatography, e.g., Fractogel EMD SE Hi-Cap cation exchange; and polishing chromatography, e.g., ToyoPearl Butyl 650M, Phenyl Sepharose Hi-Sub or Phenyl Sepharose Low-Sub) designed to reduce proteolytic digestion (i.e., clipping) of the lysosomal sulfatase enzyme comprising at least six purification steps: (1) filtering the harvest, i.e., culture medium from a mammalian cell line, e.g., an END3 complementation group CHO cell line or derivative thereof, that expresses human sulfatase modifying factor 1 (SUMF1) and the recombinant human lysosomal sulfatase enzyme, ultrafiltering/diafiltering the filtered harvest by, e.g., Sartocon Cassettes (30 kDa, Hydrosart), resulting in a concentrated filtered harvest, e.g., 20.times. concentrated, and charcoal filtering the concentrated filtered harvest; (2) loading the charcoal filtered, concentrated harvest onto a capture or IMAC column, e.g., dye-ligand Capto Blue, Zinc Chelating Sepharose FF or Capto Adhere, washing the capture column under conditions such that the lysosmal sulfatase enzyme is retained on the capture column, and eluting the lysosomal sulfatase enzyme from the capture column; (3) optionally, filtering the eluate from the capture column with a filter, e.g., a Mustang Q filter, for removal of viruses; (4) adjusting the pH of the eluate or filtered eluate from the capture column to an acid pH, e.g., pH 4.5.+-.0.1, then filtering the acid pH-adjusted eluate or filtered eluate from the capture column; (5) loading the filtered, acid pH-adjusted eluate or filtered eluate from the capture column onto an intermediate column, e.g., Fractogel EMD SE Hi-CAP cation exchange column, washing the intermediate column under conditions such that the lysosomal sulfatase enzyme is retained on the intermediate column, and eluting the lysosomal sulfatase enzyme from the intermediate column; (6) adjusting the pH of the eluate from the intermediate column to low pH, e.g., pH 3.5.+-.0.1, for viral inactivation; and (7) loading the low pH viral inactivated eluate from the intermediate cation exchange column onto a polishing column, e.g., hydrophobic interaction chromatography (HIC) column, e.g., ToyoPearl Butyl 650M, Phenyl Sepharose Hi-Sub or Phenyl Sepharose Low-Sub, washing the polishing column under conditions such that the lysosomal sulfatase enzyme is retained on the polishing column, and eluting the lysosomal sulfatase enzyme from the polishing column. In a preferred embodiment, step (3) is included in the purification process. In another preferred embodiment, step (3) is omitted in the purification process. Optionally, (8) the eluted lysosomal sulfatase enzyme from step (7) is buffer exchanged into a formulation, e.g., including but not limited to those formulations described herein, such as 20 mM NaOAc/HOAc, 50 mM NaH.sub.2PO.sub.4, 30 mM arginine HCl, 2% (w/v) sorbitol, pH 5.4, and the concentration of the eluted lysosomal sulfatase enzyme in the formulation is adjusted to an appropriate concentration, e.g., 3 mg/mL; (9) any residual virus and DNA present in the formulation of purified lysosomal sulfatase enzyme are removed by filtering through a viral filter and a DNA filter; and (10) a non-ionic surfactant, e.g., polysorbate 20 (PS20 or Tween-20), is added to the formulation of purified lysosomal sulfatase enzyme. The final formulation of purified lysosomal sulfatase enzyme (the Bulk Drug Substance) is stored at 2-8.degree. C. or frozen. In a particularly preferred embodiment, steps (8) to (10) are included in the purification process. In a particularly preferred embodiment, the lysosomal sulfatase enzyme is recombinant human N-acetylgalactosamine-6-sulfatase (GALNS) (see paragraph [0031]).  In some embodiments, the harvest is collected in step (1) at a pH of about 6.5. In some embodiments, the charcoal filter in step (1) is a Zeta Plus R55 Activated Carbon filter. In some embodiments, the capture column in step (2) is a Zn-IMAC column. In some embodiments, the Zn-IMAC column is a Zn-chelating Sepharose FF column. In some embodiments, the filter in step (3) is a Mustang Q filter. In some embodiments, the acid pH of the eluate or filtered eluate from step (2) or (3) is adjusted in step (4) to about 4.5.+-.0.1. In some embodiments, the intermediate column in step (5) is a cation exchange column. In some embodiments, the cation exchange column is a Fractogel EMD SE Hi-Cap column. In some embodiments, the low pH of the eluate from the intermediate column from step (6) is adjusted in step (6) to about 3.5.+-.0.1. In some embodiments, the polishing column in step (7) is a hydrophobic interaction chromatography (HIC) column. In some embodiments, the HIC column is a ToyoPearl Butyl 650M column (see [0032]).  Koppaka et al. disclose  loading the charcoal filtered ultrafiltered/dialfiltered culture medium from a step a) onto a capture column, washing the capture column under conditions such that the GALNS enzyme is retained on the capture column, and eluting the GALNS enzyme from the capture column; c) optionally, filtering the eluate from the capture column in step b) through a filter to remove viruses; d) adjusting the pH of the eluate from the capture column from step b) or the filtrate from step c) to an acid pH, and filtering the acid pH-adjusted eluate from the capture column or acid pH-adjusted filtrate; e) loading the acid pH-adjusted eluate from the capture column or acid pH-adjusted-filtrate from step d) onto an intermediate column, washing the intermediate column under conditions such that the GALNS enzyme is retained on the intermediate column, and eluting the GALNS enzyme from the intermediate column; f) adjusting the eluate from the intermediate column in step e) to low pH for viral inactivation; and g) loading the low pH viral inactivated eluate from step f) onto a polishing column, washing the polishing column under conditions such that the GALNS enzyme is retained on the polishing column, and eluting the GALNS enzyme from the polishing column (see claim 1).
	Koppaka et al. disclose the use of immobilized metal affinity chromatography, cation exchange chromatography, and virus inactivation for purification of acetylgalactosamine-6-sulfatase (GALNS). Koppaka et al. did not disclose the step of using a final anion exchange chromatrography resin to remove impurities for a purified sulfatase enzyme.	
Helwig et al. disclose the purification and some properties of arylsulphatases A and B from rabbit kidney cortex.  Arylsulphatases A and B of rabbit kidney cortex were purified by a multiple-column chromatography method (see abstract). Helwig et al. disclose the use of anion-exchange chromatography to purify arylsulphatase A.  A solution containing arylsulphatase A was eluted from an anion-exchange DEAE-cellulose chromatography column (see page 128, right column, Preparation of arylsulphatases A and B section to page 130, right column section (c) and see also page 129, figure 3).     
Depending on the sulfatase enzyme to be purified anion-exchange and cation-exchange chromatography steps can be performed along with metal affinity chromatography and virus inactivation.  It is a matter of experimental optimization based on the sulfatase enzyme being purified that can determine the multiple chromatographic steps for purification. The prior art has disclosed the use of multiple chromatography steps, including metal affinity, cation exchange, and anion exchange, with virus inactivation for sulfatase enzyme purification and it would have been obvious to the person in the art to use known materials in a predictable manner to purify a sulfatase.
It would have been obvious to the person having ordinary skill in the art of protein purification to use multiple chromatographic process steps for optimizing the purification of the enzyme for further use.  A pharmaceutical composition of a sulfphatase to treat lysosomal disease patients through enzyme replacement therapy would require a purified form of a sulfatase. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        July 15, 2022